         Case 3:16-cv-02010-WWE Document 73 Filed 11/28/18 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


STEPHEN M. KENNEDY and ALICIA,               :       No. 3:16-cv-02010 (WWE)
CARSON, on behalf of themselves and          :
all similarly situated,                      :
                        Plaintiffs,          :
                                             :
        v.                                   :
                                             :
MARK T. ESPER, Secretary of the Army         :
                 Defendant.                  :       November 28, 2018

     DEFENDANT’S RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

        Pursuant to the Court’s order at docket entry 72, the defendant hereby responds to the

plaintiffs’ notice of supplemental authority. Following the plaintiffs’ lead, the defendant will

confine itself to brief remarks. Defendant submits that the case of Manker v. Spencer does not

dictate a result in the present case.

        In Manker v. Spencer, the plaintiffs alleged that the “Navy has issued near-blanket denials

to Sailors and Marines seeking discharge upgrades in connection with PTSD, TBI, and other

mental health conditions” and that the NDRB “has granted discharge upgrades in just 15 percent

of cases in which PTSD was alleged to have been a contributing factor.” 3:18-cv-00372, doc. #1,

¶¶ 179-80. The Manker Plaintiffs’ also allege, “[b]y contrast, in the same period and subject to

the same legal regime, the Army Discharge Review Board (ADRB) has granted discharge upgrades

in 45 percent of such cases.” Id. at ¶ 181. This allegation appeared to have strongly influenced

the Manker Court, where the District Judge noted the “stark contrast” between the Navy’s and

Army’s discharge upgrades. Manker v. Spencer, No. 3:18-CV-372 (CSH), 2018 WL 5995486, at

*2 (D. Conn. Nov. 15, 2018).




                                                    1
         Case 3:16-cv-02010-WWE Document 73 Filed 11/28/18 Page 2 of 3



       In this case, the plaintiffs allege that “in a sample of 200 ADRB decisions issued in 2015,

randomly selected from all 368 decisions issued by the ADRB that year and published in the

ADRB’s online reading room, the ADRB cited the Hagel Memo in only 58 percent of cases

involving allegations or indications of PTSD and in only 67 percent of cases involving allegations

or indications of PTSD or a PTSD-related condition.” Doc. #11, ¶ 143.

       Taking both sets of allegations at face value (both sets of plaintiffs are represented by the

Yale Law School Veterans Legal Services Clinic and Jenner & Block, LLP), it is clear that the

Court found that that there is a significant difference in how the Navy and the Army are handling

the Hagel Memo. Thus, the Manker decision does not automatically entitle Plaintiffs to a class in

this case. Additionally, as Plaintiffs concede that it appears that the Army is consistently applying

the Hagel Memo to a significant majority of cases, see Doc. #11, ¶ 143; there is not an overarching

common failure to apply the Hagel Memo.

       Further, unlike the plaintiffs in Manker, the plaintiffs in Kennedy have received discharge

upgrades. As a general matter, the proposed class representatives must have been harmed in the

same way as the alleged class members. See generally Lewis Tree Service, Inc. v. Lucent

Technologies Inc., 211 F.R.D. 228, 232 (S.D.N.Y. 2002) (in suit alleging “Y2K defects” involving

different products, similarity of alleged defect was not sufficient to establish commonality). This

further undercuts the plaintiffs’ argument that the decision in Manker should inform this Court’s

decision, because the class representatives in this case are not appropriate; they are no longer

harmed in the same way as the proposed class.

       Factually, the Manker Decision is distinguishable because of the difference in the harm

alleged by the plaintiffs and the difference in how the Army and Navy have handled applications

under the Hagel Memo. For the reasons set forth in the defendant’s prior briefs, the defendant



                                                     2
            Case 3:16-cv-02010-WWE Document 73 Filed 11/28/18 Page 3 of 3



respectfully requests that the Court deny the plaintiffs’ motion for class certification and dismiss

the case.



                                              The Defendant,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY


                                      By:     /S/ David C. Nelson
                                              David C. Nelson (ct25640)
                                              Assistant U.S. Attorney
                                              157 Church Street, 24th Floor
                                              New Haven, Connecticut 06510
                                              Tel: (203) 821-3700
                                              Email: David.C.Nelson@usdoj.gov




                                            CERTIFICATION

        I hereby certify that on November 28, 2018, a copy of the foregoing was filed
electronically. Notice of this filing was sent by e-mail to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.

                                                             /S/ David C. Nelson
                                                             David C. Nelson (ct25640)
                                                             Assistant United States Attorney




                                                     3
